Title: To John Adams from John Winthrop, 21 June 1775
From: Winthrop, John
To: Adams, John


     
      
       21 June 1775
      
      Dear Sir
     
     I received your favor of May 29 by Messrs. Halls. I was much concerned that I had it not in my power to treat those young Gentlemen with as much respect as their characters and your recommendation entitled them to. When your Letter was deliver’d me, which was but a few days ago, we were all in the utmost hurry, packing up the Library and Apparatus, for their removal to a distance in the country for safety; in consequence of an order of the Provincial Congress which was sent us that day; so that the young Gentlemen could only take a transient view of things as they lay in confusion. It was then universally expected, that there would be an action in a day or two; which happened accordingly. The night following a body of our men were sent to throw up an entrenchment on a hill in Charlstown. As soon as the day light appeared, they were discovered and fired upon from the men of war, and battery on Cop’s Hill. That day, the 17th instant exhibited a most shocking spectacle. About 2, afternoon, a large body of regulars were carried over to Charlestown, and at 4, in the afternoon, the men of war’s boats set fire to the town in different places, which in a few hours was burnt to the Ground. When it was all in flames, they attacked our entrenchment, which was very imperfect, being only the work of a few hours; but they were vigorously opposed, and a hot engagement ensued, which lasted above an hour, in which, numbers fell. When our soldiers had fired away almost all their cartridges, and the Regulars were entring the entrenchment with their bayonets charged, and an incessant fire of artillery kept on them on all sides from the men of war and floating batteries, our people retreated and left them in possession of the hill. This advantage they probably purchased dear; tho’ what their loss was, we may never know exactly. ‘Tis affirm’d their dead were seen lying in heaps on the ground. Our loss was considerable; but being now above 20 miles from the scene of action, I cannot give you any particular information about it. We lost some very good officers; but none is more universally lamented than our friend Dr. Warren, who had been appointed a Major General but a day or two before. I own, I was sorry when I heard of this appointment; because I thought, a man so much better qualified to act in other capacities than most are, ought not to be exposed in this way, unless in case of necessity. But his zeal hurried him on, and he was killed in the entrenchment soon after he got there.
     We are now involved in all the horrors of war, and are every moment expecting to hear of another action. Is it not necessary Sir that our army should be effectually supported, in order to bring this cruel war to a speedy and fortunate issue? especially as there is no immediate prospect of war in any other part of America; and a vigorous support here may probably prevent its spreading to the other Colonies.
     I am surprised to find you have so little intelligence from hence. I thought there had been a constant intercourse kept up between the Provincial and Continental Congresses. I mentioned this hint of yours to Dr. Warren the evening before that fatal day; he promised that he would write, and put his friends on writing. But, alas!
     My respectful compliments to all friends, particularly to Col. Hancock and Dr. Franklin. I wrote to the Doctor soon after I heard of his arrival, but know not whether he has received my Letter. I want much to write to some friends in England, but there is no conveyance this way. If Dr. Franklin should be able, with safety, to keep up his correspondence with England, perhaps he might be willing to send my Letters with his. If I could know this, I would send them by the way of Philadelphia. But I own, I am in great doubt whether it will be prudent or practicable.
     God Almighty bless your counsels, and render them effectual for the preservation of America. Your faithful friend and humble Servt.
     June 22. Since writing the above, I have received two accounts from different hands of the loss on each side. I send them as I had them. I have been also told, that the Regulars acknowlege 428 killed.
     Boston almost deserted by the inhabitants—Charlestown burnt down. Cambridge, Medford, Salem, Danvers and Marblehead almost deserted. Tis impossible at your distance to conceive of the distress.
    